UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Dennis Paul Sherrell, Jr., )
)

Plaintiff, )

)

Vv. ) Civil Action No. 19-3863 (UNA)

)

)

United States of America et al, )
)

Defendants. )

MEMORANDUM OPINION

 

This action, brought pro se, is before the Court on review of plaintiff's application to
proceed in forma pauperis and complaint. The Court will grant the application and dismiss the
case pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal of a case upon a determination
that the complaint fails to state a claim upon which relief may be granted).

A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiff has sued the United States and the
Director of National Intelligence, claiming only “[g]ross continued patterns of abuse violating
federally protected rights causing damages & injuries[.]” Compl. [Dkt. # 1]. He seeks monetary
damages “to be decided by jury & court[.]” Jd.

Plaintiff has alleged no supporting facts, nor has he provided a legal basis for this action.
It is established that the three criminal statutes plaintiff cites, 18 U.S.C. §§ 241, 242, 245, do not
authorize a private right ef action. Pope v. Thornburgh, 978 F.2d 744 (D.C. Cir. 1992) (per

curiam). And the cause of action authorized by 42 U.S.C. § 14141 (now codified at 34 U.S.C.

I
§ 12601), which plaintiff also cites, may be brought only by “the Attorney General, for or in the
name of the United States” to “obtain appropriate equitable and declaratory relief to eliminate the
pattern or practice” described in paragraph (a).' 34 U.S.C. § 12601(b). Accordingly, this case

will be dismissed. A separate order accompanies this Memorandum Opinion.

faLbQ ly

Date: February 24 , 2020 United StatesDisfrict Lh

 

! Paragraph (a) of 34 U.S.C. § 12601 makes it “unlawful for any governmental authority, or any
agent thereof, or any person acting on behalf of a governmental authority, to engage in a pattern
or practice of conduct by law enforcement officers or by officials or employees of any
governmental agency with responsibility for the administration of juvenile justice or the
incarceration of juveniles” to deprive “persons of rights, privileges, or immunities secured or

protected by the Constitution or laws of the United States.”
2